Exhibit 10.1

 

Tatum LLC

 

Interim Executive Services Agreement

 

January 12, 2006                

 

Q.E.P. Co., Inc.

1081 Holland Drive

Boca Raton, FL 33487

 

Dear Mr. Gould

 

Tatum LLC (“Tatum”) understands Q.E.P. Co., Inc. (“the Company”) desires to
engage a partner of Tatum to serve as interim chief financial officer. This
Interim Executive Services Agreement sets forth the conditions under which such
services will be provided.

 

Services; Fees

 

Tatum will make available to the Company Randall Paulfus (the “Tatum Partner”),
who will serve as interim chief financial officer of the Company. The Tatum
Partner will become an employee and a duly elected or appointed officer of the
Company and subject to the supervision and direction of the CEO of the Company,
the board of directors of the Company, or both. Tatum will have no control or
supervision over the Tatum Partner.

 

The Company will pay the Tatum Partner directly a salary of $6,000 per week
(“Salary”).

 

In addition, the Company will pay directly to Tatum a fee of $1,500 per week.

 

The Company will have no obligation to provide the Tatum Partner any other
benefits or compensation other than the salary stated above. In lieu of the
Tatum Partner participating in the Company-sponsored employee medical insurance
benefit plan, the Tatum Partner will remain on his or her current medical plan.
As an employee, the Tatum Partner will be eligible for any Company employee
retirement and/or 401(k) plan and for vacation and holidays consistent with the
Company’s policy as it applies to senior management, and the Tatum Partner will
be exempt from any delay periods otherwise required for eligibility.

 

Payments

 

Payments to Tatum should be made by direct deposit through the Company’s
payroll, or by an automated clearing house (“ACH”) payment at the same time as
payments are made to the Tatum Partner. If such payment method is not available
and payments are made by check, Tatum will issue invoices to the Company, and
the Company agrees to pay such invoices no later than ten (10) days after
receipt of invoices.

 

The Company will reimburse the Tatum Partner directly for out-of-pocket expenses
incurred by the Tatum Partner in providing services hereunder to the same extent
that the Company is responsible for such expenses of senior officers of the
Company.



--------------------------------------------------------------------------------

Converting Interim to Permanent

 

The Company will have the opportunity to make the Tatum Partner a permanent
member of Company management at any time during the term of this agreement by
entering into another form of Tatum agreement, the terms of which will be
negotiated at such time.

 

Hiring Tatum Partner Outside of Agreement

 

During the twelve (12)-month period following termination or expiration of this
agreement, other than in connection with another Tatum agreement, the Company
will not employ the Tatum Partner, or engage the Tatum Partner as an independent
contractor, to render services of substantially the same nature as those to be
performed by the Tatum Partner as contemplated by this agreement. The parties
recognize and agree that a breach by the Company of this provision would result
in the loss to Tatum of the Tatum Partner’s valuable expertise and revenue
potential and that such injury will be impossible or very difficult to
ascertain. Therefore, in the event this provision is breached, Tatum will be
entitled to receive as liquidated damages an amount equal to forty-five percent
(45%) of the Tatum Partner’s Annualized Compensation (as defined below), which
amount the parties agree is reasonably proportionate to the probable loss to
Tatum and is not intended as a penalty. If, however, a court or arbitrator, as
applicable, determines that liquidated damages are not appropriate for such
breach, Tatum will have the right to seek actual damages. The amount will be due
and payable to Tatum upon written demand to the Company. For this purpose,
“Annualized Compensation” will mean weekly Salary equivalent to what the Tatum
Partner would receive on a full-time basis multiplied by fifty two (52), plus
the maximum amount of any bonus for which the Tatum Partner was eligible with
respect to the then current bonus year.

 

Term & Termination

 

Effective upon thirty (30) days’ advance written notice, either party may
terminate this agreement, such termination to be effective on the date specified
in the notice, provided that such date is no earlier than thirty (30) days after
the date of delivery of the notice. However, this agreement will not be
cancelable within the first three months of services. Tatum will continue to
render services and will be paid during such notice period.

 

Tatum retains the right to terminate this agreement immediately if (1) the
Company is engaged in or asks the Tatum Partner to engage in or to ignore any
illegal or unethical activity or, (2) the Tatum Partner ceases to be a partner
of Tatum for any other reason,. This agreement will terminate immediately upon
the death or disability of the Tatum Partner. For purposes of this agreement,
disability will be as defined by the applicable policy of disability insurance
or, in the absence of such insurance, by the Company’s Board of Directors acting
in good faith. The Company retains the right to terminate this agreement
immediately if Tatum Partner engages in any illegal or unethical activity.

 

In the event that either party commits a breach of this agreement, other than
for reasons described in the above paragraph, and fails to cure the same within
seven (7) days following delivery by the non-breaching party of written notice
specifying the nature of the breach, the non-breaching party will have the right
to terminate this agreement immediately effective upon written notice of such
termination.

 

2



--------------------------------------------------------------------------------

Insurance

 

The Company will provide Tatum or the Tatum Partner with written evidence that
the Company maintains directors’ and officers’ insurance in an amount reasonably
acceptable to the Tatum Partner at no additional cost to the Tatum Partner, and
the Company will maintain such insurance at all times while this agreement
remains in effect. In addition, if at such time it is necessary to put a “tail”
in place, the Tatum Partner would be covered no less favorably than the other
Company officers.

 

Disclaimers, Limitations of Liability & Indemnity

 

Tatum assumes no responsibility or liability under this agreement other than to
render the services called for hereunder and will not be responsible for any
action taken by the Company in following or declining to follow any of Tatum’s
advice or recommendations. Tatum represents to the Company that Tatum has
conducted its standard screening and investigation procedures with respect to
the Tatum Partner becoming a partner in Tatum, and the results of the same were
satisfactory to Tatum. Tatum disclaims all other warranties, either express or
implied. Without limiting the foregoing, Tatum makes no representation or
warranty as to the accuracy or reliability of reports, projections, forecasts,
or any other information derived from use of Tatum’s resources, and Tatum will
not be liable for any claims of reliance on such reports, projections,
forecasts, or information. Tatum will not be liable for any non-compliance of
reports, projections, forecasts, or information or services with federal, state,
or local laws or regulations. Such reports, projections, forecasts, or
information or services are for the sole benefit of the Company and not any
unnamed third parties.

 

In the event that any partner of Tatum (including without limitation the Tatum
Partner to the extent not otherwise entitled in his or her capacity as an
officer of the Company) is subpoenaed or otherwise required to appear as a
witness or Tatum or such partner is required to provide evidence, in either case
in connection with any action, suit, or other proceeding initiated by a third
party or by the Company against a third party, then the Company shall reimburse
Tatum for the costs and expenses (including reasonable attorneys’ fees) actually
incurred by Tatum or such partner and provide Tatum with compensation at Tatum’s
customary rate for the time incurred.

 

The Company agrees that, with respect to any claims the Company may assert
against Tatum in connection with this agreement or the relationship arising
hereunder, Tatum’s total liability will not exceed eight (8) weeks of Services
Agreement fees paid to Tatum hereunder.

 

As a condition for recovery of any liability, the Company must assert any claim
against Tatum within three (3) months after discovery or ninety (90) days after
the termination or expiration of this agreement, whichever is earlier.

 

Tatum will not be liable in any event for incidental, consequential, punitive,
or special damages, including without limitation, any interruption of business
or loss of business, profit, or goodwill.

 

Arbitration

 

If the parties are unable to resolve any dispute arising out of or in connection
with this agreement, either party may refer the dispute to arbitration by a
single arbitrator selected by the parties according to the rules of the American
Arbitration Association (“AAA”), and the decision of the arbitrator will be
final and binding on both parties. Such arbitration will be conducted by the New
York, NY, office of the AAA. In the event that the parties fail to agree on the
selection of the arbitrator within thirty (30) days after either party’s request
for arbitration under this paragraph, the arbitrator will be chosen by AAA. The
arbitrator may in his discretion order documentary discovery but shall not allow
depositions without a showing of compelling need.

 

3



--------------------------------------------------------------------------------

The arbitrator will render his decision within ninety (90) days after the call
for arbitration. The arbitrator will have no authority to award punitive
damages. Judgment on the award of the arbitrator may be entered in and enforced
by any court of competent jurisdiction. The arbitrator will have no authority to
award damages in excess or in contravention of this agreement and may not amend
or disregard any provision of this agreement, including this paragraph.
Notwithstanding the foregoing, either party may seek appropriate injunctive
relief from a court of competent jurisdiction, and either party may seek
injunctive relief in any court of competent jurisdiction.

 

Miscellaneous

 

Tatum will be entitled to receive all reasonable costs and expenses incidental
to the collection of overdue amounts under this Interim Executive Services
Agreement, including but not limited to attorneys’ fees actually incurred.

 

Neither the Company nor Tatum will be deemed to have waived any rights or
remedies accruing under this agreement unless such waiver is in writing and
signed by the party electing to waive the right or remedy. This agreement binds
and benefits the respective successors of Tatum and the Company.

 

Neither party will be liable for any delay or failure to perform under this
agreement (other than with respect to payment obligations) to the extent such
delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such party’s
reasonable control.

 

The provisions concerning payment of compensation and reimbursement of costs and
expenses, limitation of liability, directors’ and officers’ insurance, and
arbitration will survive the expiration or any termination of this agreement.

 

This agreement will be governed by and construed in all respects in accordance
with the laws of the State of New York, without giving effect to
conflicts-of-laws principles.

 

The terms of this agreement are severable and may not be amended except in
writing signed by the party to be bound. If any portion of this agreement is
found to be unenforceable, the rest of the agreement will be enforceable except
to the extent that the severed provision deprives either party of a substantial
benefit of its bargain.

 

Nothing in this agreement shall confer any rights upon any person or entity
other than the parties hereto and their respective successors and permitted
assigns and the Tatum Partner.

 

Each person signing below is authorized to sign on behalf of the party
indicated, and in each case such signature is the only one necessary.

 

Bank Lockbox Mailing Address for Deposit and Fees:

 

Tatum LLC

P.O. Box 403291

Atlanta, GA 30384-3291

 

4



--------------------------------------------------------------------------------

Electronic Payment Instructions for Deposit and Fees:

 

Bank Name: Bank of America Branch: Atlanta Routing Number:    For ACH Payments:
061 000 052      For Wires: 026 009 593 Account Name: Tatum LLC Account Number:
003 279 247 763 Please reference Q.E.P. Co., Inc. in the body of the wire.

 

Please sign below and return a signed copy of this letter to indicate the
Company’s agreement with its terms and conditions.

 

We look forward to serving you.

 

Sincerely yours,

 

TATUM LLC    Acknowledged and agreed by:

--------------------------------------------------------------------------------

   Q.E.P. Co., Inc. Signature   

 

 

--------------------------------------------------------------------------------

Signature

 

--------------------------------------------------------------------------------

(Print name)

     

 

 

--------------------------------------------------------------------------------

     (Print name) Area Managing Partner for TATUM LLC   

 

 

--------------------------------------------------------------------------------

     (Title)     

 

 

--------------------------------------------------------------------------------

     (Date)

 

5